 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWalt's Broiler and Gladys S. Shaffer, Petitioner andCulinary Alliance and Bartenders Union, LocalNo. 791, Hotel Employees and Restaurant Em-ployees International Union, AFL-CIONordic Inn, Inc. and Tony Parker, Petitioner andCulinary Alliance and Bartenders Union, LocalNo. 791, Hotel Employees and Restaurant Em-ployees International Union, AFL-CIO. Cases19-RD-2048 and 19-RD-206814 May 1984DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 25 October 1983 the Acting Regional Direc-tor for Region 19 issued a Decision and Order dis-missing the instant petitions, finding that Walt'sBroiler and Nordic Inn, Inc. (the Employers) hadnot clearly and unequivocally withdrawn from themultiemployer bargaining unit represented by theUnion. Thereafter, in accordance with Section102.67 of the National Labor Relations BoardRules and Regulations and Statements of Proce-dures, the Employers filed a timely request forreview of the Acting Regional Director's Decision.The Employers contended that the Acting Region-al Director erred on substantial factual issues anddeparted from officially reported Board precedent.Specifically, the Employers argued that they hadclearly and unequivocally withdrawn from themultiemployer bargaining unit in a timely fashion,and that the petitions therefore raised a real ques-tion concerning representation. By telegraphicorder dated 16 December 1983, the National LaborRelations Board granted the Employers' requestfor review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Having considered the entire record in this casewith respect to the issues under review, the Boardmakes the following.Walt's Broiler, a sole proprietorship engaged inthe operation of a restaurant in Montesaro, Wash-ington, and the Nordic Inn, Inc., a corporation en-gaged in the operation of a restaurant and hotel inAberdeen, Washington, were at all material timesand are members of the Gray's Harbor RestaurantAssociation (the Association). The Employers werebound to a contract between the Association andthe Union effective from 1 June 1980 to I June1983. The contract applied to various job classifica-tions typical of the restaurant industry and coveredapproximately 280-300 employees who worked forthe 10 member-employers of the Association. In270 NLRB No. 99February 1983,1 at the direction of John Cornyn, amanagement consultant representing the Associa-tion, the member-employers sent identical form let-ters to the Union which stated in part:With reference to the forthcoming negotiationsfor a new collective bargaining agreementwith your union, I wish to inform you that(name and location of Employer) will be apart of the Grays Harbor Restaurant Associa-tion which will be represented by JohnCornyn and Associates of Portland, Oregon.It should be expressly understood that (nameof Employer) retains the right to accept orreject any part of the contract negotiated.(Name of Employer) will not be bound in anyway to follow agreements by the group, butwill negotiate any differences separately.On 24 February the Union sent a response to themember-employers (with a copy to Cornyn) whichstated in part:You can hire a firm to do your negotiating foryou as a group, or you can each negotiate in-dividually, but you cannot have it both ways.On 2 March Cornyn wrote the Union that "[A]s asimple matter of time economy, it would appear toyour advantage to bargain with the group in a notfully bound posture rather than each restaurantseparately." Further, he reiterated that his firm hadbeen authorized to represent the members of theAssociation "as a group and individual members."The Union did not respond to Cornyn's letter. Theparties first met on 7 April to begin negotiations.At that meeting, Cornyn indicated he was repre-senting the member-employers of the Associationas well certain other employers. The sign-in sheetfor that meeting shows that in addition to twounion officials, representatives of other restaurantsalso were in attendance. Cornyn testified thatduring the 7 April meeting, he gave the union rep-resentatives two proposals-one for the Associa-tion and one for the other employers he represent-ed.Cornyn's undisputed testimony2shows that hestated repeatedly that he was attempting to negoti-ate a base contract for the member-employers ofthe Association, and that after agreement on thebase contract the individual member-employerscould "go back and work on points of particularconcern to them." He also testified that at the 10May meeting the Union rejected the Association'sproposal and the concept that individual member-All dates are in 1983 unless otherwise noted.2 Cornyn was the only witness at the hearing.556 WALT'S BROILERemployers could address their concerns on an indi-vidual basis if necessary. The Union further statedthat it saw no reason for any discussion and onlywanted the Association to sign a 1-year extensionof the current contract.Negotiations continued with proposals from bothparties being exchanged. Some of the proposalswere applicable to all members of the Associationwhile others were applicable only to namedmember-employers. At all times, however, it wasunderstood that "there was a number of issues ...that would have to be treated separately for indi-vidual restaurants." Cornyn explained that "on anynumber of occasions" he told the Union's negotia-tors that some issues were "of particular concern toone or more employers." On 16 August fourmember-employers separately agreed with theUnion to execute compliance letters in which theyassented to be bound to whatever contract termswere arrived at between the Association and theUnion. Negotiations involving all other member-employers were continuing at the time of the hear-ing in this proceeding.Based on the foregoing, the Acting Regional Di-rector concluded that the Employers' attemptedwithdrawal from the multiemployer bargaining unitwas not clear and unequivocal, finding that the ex-change of letters in February and March may have"understandably" confused the Union, that all writ-ten proposals were group proposals, and that no in-dividual written proposals were made. We disagreewith the Acting Regional Director's conclusion.Rather, we find that the withdrawals of the Em-ployers were clearly and unequivocally stated tothe Union, initially by separate letters from eachmember-employer and thereafter by Cornyn's reit-eration of the member-employers' positions. Al-though the Union objected to the "individual con-cern approach" at the 10 May meeting, it contin-ued to negotiate with the Association whileCornyn repeatedly reminded the Union of themember-employers' position. We find no evidencethat the member-employers or Cornyn engaged inany inconsistent actions subsequent to the time themember-employers sent their notices of withdrawalto the Union. Indeed, the evidence shows thatduring negotiations the parties recognized the with-drawals by discussing concerns of individualmember-employers. We further find that the factthat four of the member-employers separatelyagreed with the Union to sign compliance letterssupports the Employer's argument that the Unionrecognized that the member-employers were nego-tiating in a not fully bound posture.It is well established that a party's withdrawalfrom multiemployer bargaining must be timely andunequivocal in order to be effective. Retail Associ-ates, 120 NLRB 388 (1958). In the instant case,there is no question that the Employers' Februaryletters to the Union were sent over 3 months priorto the expiration of the existing contract and, there-fore, were timely. Moreover, the language of thoseletters clearly informed the Union of the Employ-ers' intent not to be bound to a multiemployeragreement, but to "retain the right to accept orreject [individually] any part of the contract nego-tiated." The fact that these Employers had bar-gained in the past as one unit and had been partiesto a contract covering the multiemployer associa-tion as a whole, does not, of itself, preclude theEmployers from electing not to be bound to groupbargaining in future negotiations, particularly whenthey announced their intention from the outset ofnegotiations for a renewal of the collective-bargain-ing agreement. Cf. Kroger Co., 148 NLRB 569(1964). Rather, the Employers' individual letters,the reiteration of their positions by Cornyn afterthe Union's response, and the statements byCornyn at the outset of negotiations and duringsubsequent bargaining sessions all show the un-equivocal desire of all the member-employers tonegotiate their individual concerns through Cornynand to retain the right not to be bound to anyagreement as a group. The fact that the Employersdid not resign from the multiemployer associationdoes not negate the clear and unequivocal intentexpressed by each and every member of the Asso-ciation.We find that the facts of this case are in all mate-rial respects identical to the facts in Santa BarbaraDistributing Co., 172 NLRB 1665 (1968). There, ashere, each member-employer of a multiemployerbargaining unit sent the union an individual letterstating that the member-employer would not bebound by the actions of other member-employers,but would be represented individually by a namedrepresentative. There, as here, all member-employ-ers elected as their representative one individual.The Board held in Santa Barbara that each of theemployers involved therein had retained the samerepresentative solely for its own individual conven-ience and for the added efficiency and probable re-duced cost that having one representative was ableto offer, and did not thereby intend to participatein any multiemployer bargaining unit. That holdingis in all respects applicable to the instant case andcontrols the disposition of this case. We find thatthe Employers involved herein clearly and un-equivocally withdrew from the multiemployer bar-gaining unit in a timely fashion and that neithertheir continued membership in the Association northeir decision to retain the same negotiator to rep-557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresent them on a individual basis was inconsistentwith that withdrawal. As there is no other evi-dence in the record which would show that theEmployers engaged in any postwithdrawal incon-sistent conduct, we conclude that the Employerseffectively withdrew from the preexisting multiem-ployer unit and, therefore, that the Acting Region-al Director erred in dismissing the instant peti-tions.3Accordingly, we shall reinstate the instant peti-tions and remand the captioned cases to the Re-gional Director for further appropriate action.4I The situation here is distinguishable from that in Dependable Tile Co.,268 NLRB 1147 (1984). There, after the employer gave timely notice ofits intention to withdraw from a multiemployer bargaining unit, the em-ployer's president continued to represent the multiemployer unit in nego-tiations with the union. The Board majority found that the employer'sactive participation in negotiations on behalf of the multiemployer unitwas inconsistent with its stated intent to abandon group bargaining. Nosuch inconsistent action is present in the instant case.Chairman Dotson adheres to his dissenting opinion in Dependable. Ashe would not have found that the employer engaged in any action incon-sistent with its notice of withdrawal, he finds it unnecessary to distinguishthat case. Member Dennis did not participate in Dependable and does notexpress an opinion on its holding.4 Although the Regional Director's Decision and Order finds thatWalt's Broiler does not meet the Board's discretionary standards for as-sertion of jurisdiction if not part of the multiemployer unit, we note thatORDERIt is ordered that the petition in Case 19-RD-2068 be reinstated and remanded to the RegionalDirector for appropriate action.IT IS FURTHER ORDERED that the petition in Case19-RD-2048 be reinstated and remanded for addi-tional findings regarding the Board's assertion ofjurisdiction over that Employer, and for furtheraction as is appropriate.the record contains contradictory statements as to this issue. The partiesstipulated that Walt's Broiler purchased goods, services, and suppliesvalued at S4,000 from out-of-state suppliers, and the Employer's counselwas willing to stipulate that Walt's Broiler had purchased goods, serv-ices, and materials valued at $50,000 or more from in-state suppliers whohad purchased such goods directly outside the State, but Petitioner's at-torney would not so stipulate. However, a few pages later, the recordshows that the Employer's counsel stated, "[W]ith respect to jurisdiction,that has already been covered from our point of view, as to how wewould stipulate, that Walt's is probably not within the current standardsused by the National Labor Relations Board and The Nordic Inn is incommerce and within the jurisdiction of the National Labor RelationsBoard." Under these circumstances, we shall remand Case 19-RD-2048to the Regional Director for further findings as to the Board's jurisdic-tion over Walt's Broiler.558